DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 7, 9-10, 12-14, 16-18, 24 and 27-28 are allowed.

Ahlers et al. (US 6,200,444) teaches a base substrate (7; Figure 2), a first electrode pair (5,6; Figure 2) disposed over the base substrate (7; Figure 2), a sensing chemistry (3; Figure 2) in electrical communication with the first electrode pair (5,6; Figure 2) and a chromatographic layer (8; Figure 2) disposed over the first sensing chemistry (3; Figure 2).
However, Ahlers et al. (US 6,200,444) is silent to teaching a second electrode pair along with structural configurations and associated functions in combination with the first electrode pair.


Claims 7, 9-10, 12-14, and 16-18 are also allowed for depending on claim 1.


In regards to claim 24, the specific limitations of "a second sensing chemistry, the second sensing chemistry being responsive to one or more of the first analyte or the second analyte”, “a second electrode pair, the second sensing chemistry being in electrical communication with the second electrode pair”, “measuring one or more of a voltage across the second electrode pair, a resistance across the second electrode pair, or a current flow across the second electrode pair at the first time”, and “measuring one or more of a voltage across the second electrode pair, a resistance across the second electrode pair, or a current flow across the second electrode pair at the second time" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record including prior art Ahlers et al. (US 6,200,444).
Claims 27-28 are also allowed for depending on claim 24.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856